By the Court.
In this case, two questions arise; First, whether this action can be supported by the plaintiffs, as successors in office to the obligees in the bond ? Secondly, whether the bond is not void, as tending to defeat the obvious intentions of the devisor, and operating a fraud on third persons l . . . ■
1. This bond being given to certain persons by name, the action might well have been brought in their names, upon principles of common law, although they are described as “committee;” and by the express words of the statute, the same powers are given to their successors to sue in their names, as the predecessors had. The court are, therefore, of opinion, that the action is well brought,
2. But they consider the attempt to divert this fund from the objects of the devisor’s bounty as unwarrantable in point of law, and a fraud upon those interested in the establishment of a school according to the will; and on this ground, the court affirm the judgment of the superior court.
Judgment affirmed.